Citation Nr: 1515683	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  10-44 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for hypothyroidism, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active duty service from July 1979 to November 1989, and from March 1990 to August 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA), located in Roanoke, Virginia which granted an increased rating for hypothyroidism from 10 to 30 percent, effective December 31, 2008.  The claim is now under the jurisdiction of the RO located in Phoenix, Arizona.  

The Veteran testified at a hearing before the Board at the Phoenix RO in February 2013; a transcript is of record.

The instant claim was remanded by the Board in January 2014.  There has been substantial compliance with the remand and the Board may now proceed with adjudication of this claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted by the Board in the January 2014 remand, the issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected hypothyroidism, was been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board referred that issue to the AOJ for appropriate action.  The Appeals Management Center, in January 2015, referred the matter to the AOJ.  Review of the electronic claims file shows that this ordered development has yet to occur.  Therefore, the issue is AGAIN referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's service-connected hypothyroidism does not cause muscular weakness, mental disturbance and weight gain.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for hypothyroidism are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7903 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App.37 (2008).  Notice was provided in January 2009, and the claim was subsequently readjudicated, most recently in January 2015.  See supplemental statement of the case.  Mayfield, 444 F.3d at 1333 

VA has obtained medical records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations; and afforded the Veteran the opportunity to give testimony before the Board.  Taken together, the examinations and other evidence of record are adequate as they provide all information necessary to rate the disability at issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran filed a claim for increased rating in December 2008.  The service-connected hypothyroidism is rated under Diagnostic Code 7903, which provides, for hypothyroidism, a 30 percent rating when there is fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted when there is muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is for assignment when there is cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute) and sleepiness.

The preponderance of the evidence indicates that the Veteran does not have muscular weakness, mental disturbance, and weight gain due to his hypothyroidism; therefore, a schedular rating in excess of 30 percent is not warranted for any time period on appeal.

As part of a March 2015 Informal Hearing Presentation, the Veteran's accredited representative argued that the Veteran's service-connected hypothyroidism was manifested by symptoms including sleep problems, dry skin, fatigue, and lack of mental clarity.  

Several pertinent VA outpatient treatment records are of record.  One, dated in October 2008, shows that posttraumatic stress disorder (PTSD) screening was negative.  Another October 2008 note shows that the Veteran weighed 217 pounds.  A November 2009 record shows that posttraumatic stress disorder screening was negative in November 2009; he weighed 217 pounds at this time.  A December 2010 record shows that the Veteran weighed 221 pounds.  September 2011 records show that the Veteran weighed 233 pounds, and denied muscle pain and fatigue.  Another September 2011 VA outpatient record did show complaints of mild muscle ache in both buttocks.  A November 2014 outpatient record notes that the Veteran complained of trouble sleeping, and added it was not just due to anxiety.  Anxiety was not diagnosed.  

In the course of a VA fee-basis examination conducted in February 2009, the Veteran reported having an active thyroid problems for 14 years.  He described symptoms associated with his hypothyroidism as including fatigability, sleepiness, emotional instability, depression, and poor memory.  He gave a history of gaining 10 pounds over the past year.  Examination showed that the Veteran weighed 223 pounds and was "well nourished."  There was no thyroid enlargement and generalized muscle weakness shown.  The examiner noted that there were no subjective factors of hypothyroidism present.  

On a January 2010 VA Form 21-4138, the Veteran asserted that he suffered from trouble sleeping and chronic fatigue throughout the day.  This fatigue he claimed negatively affected his mental well-being.  He noted that he had sought service connection for a sleep disorder.  As above noted, this claim has yet to be adjudicated by the AOJ.  

Review of an April 2012 VA examination report included the Veteran's complaints of trouble sleeping, for which he took prescribed medications.  The examiner noted the Veteran was on continuous medication for hypothyroidism, but had no current findings, signs or symptoms attributable to a hypothyroid condition.  Specifically, the Veteran was not noted to have muscle weakness, emotional instability, mental sluggishness, mental disturbance or weight loss attributable to his hypothyroid condition.

At his February 2013 hearing, conducted by the undersigned, the Veteran's representative asserted that the criteria for the assignment of a 100 percent rating for hyperthyroidism had been met.  The Veteran denied having heart-related symptoms, but did complain of muscle weakness and slowness of thought.  He also cited continuing problems regarding his ability to sleep.  

The Board's January 2014 remand sought to have the Veteran afforded an appropriate examination, preferably by an endocrinologist.  None was available.  He was instead examined in March 2014 by a medical doctor, specialty, if any, was not provided.  Review of the examination shows that the Veteran's weight was listed as 215 pounds, with no weight loss or gain.  He had a significantly depressed affect.  Hypothyroidism was diagnosed.  Records review showed stable hypothyroidism symptoms.  The Veteran complained of sleep problems, and depression, constipation, and joint pain.  The physician noted that the Veteran did not currently have any findings, signs or symptoms attributable to a hypoparathyroid condition and had adequate thyroid functioning, as evidenced normal laboratory testing.  The examiner commented that although the Veteran complained of symptoms relating to his hypothyroidism, he has obstructive sleep apnea which is untreated due to the inability to tolerate a CPAP machine.  These symptoms contributed to his fatigue and sleepiness.  His insomnia was noted not to be related to his thyroid dysfunction.  

The report of a November 2014 VA thyroid and parathyroid conditions examination report shows that hypothyroidism was diagnosed.  The Veteran complained of trouble sleeping, daytime fatigue, dry skin and mental fogginess.  He also complained of muscle weakness and decreased muscle mass.  The examiner cited clinical findings which showed the Veteran weighed 198 pounds in July 2012 and 210 pounds in October 2013.  The examiner observed that the Veteran did not currently have any findings, signs or symptoms attributable to either a hypothyroid or hypoparathyroid condition; there was no residual endocrine dysfunction.  The examiner added that the Veteran was not noted to have muscle weakness, emotional instability, mental sluggishness, mental disturbance or weight loss attributable to his hypothyroid condition.  She added that daytime fatigue would be expected for someone with sleep-related problems.  She also mentioned that symptoms due to a thyroid condition would not be expected to occur in a person on thyroid replacement medication with normal thyroid levels.  The examiner concluded by stating it was less likely than not that the Veteran's current symptoms were related to his thyroid condition.  

In summary, while weight fluctuation is shown to have occurred in the course of this appeal, the evidence shows that the Veteran does not have muscular weakness, mental disturbance and weight gain due to his hypothyroidism, and so a schedular disability rating in excess of 30 percent for his service-connected hypothyroidism is not warranted.

Other Considerations

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected hypothyroidism.  As discussed above, there is a higher rating available under the applicable diagnostic code (7903), but the Veteran's service-connected disability now being evaluated is not shown to have been productive of manifestations that would warrant the higher rating.  His complaints of fatigue are specifically contemplated by the rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)



ORDER

A disability rating in excess of 30 percent for hypothyroidism is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


